Douglas, J.,
concurring. I concur. I do so for three separate reasons.
First, on the basis of stare decisis, about which we have heard much in the past, it is proper to support the law announced in Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d 500, 620 N.E.2d 809. This is especially so since courts all across this state have been relying on that decision to decide cases brought before them.
Second, as I said in my concurrence in Savoie, a concurrence that appears to have been ignored in the ongoing Savoie debate, ‘We should recognize * * * that ^insured-motorist cases are different from mderinsured-motorist cases; that multiple-claimant cases are different from single-claimant cases; that cases involving wrongful death are different from those where death is not involved; and that cases where there is a tortfeasor liability policy are different from those where there is no liability policy.” Id. at 510, 620 N.E.2d at 816. In the case at bar, we have a single claimant, an insured tortfeasor, mderinsured motorist coverage, and the setoff question. While such a case appears to fit neatly into *227the statute, R.C. 3937.18, it now is apparent that this case cannot be decided in. a vacuum while ignoring the impact of such a case on related cases with different fact patterns. All one need do to see the point clearly is review all the cases released today and decided on the authority of Cole.
Third, and maybe most important, none of this can be fully decided until we hear and decide those issues concerning R.C. 3937.18 as amended by Am.Sub.S.B. No. 20, 145 Ohio Laws, Part I, 204, which issues are now pending before this court. This all may be unfortunate, but it is the best that can be done under existing circumstances.
Accordingly, for the reasons stated, I concur.